United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                     October 9, 2003

                            _______________________             Charles R. Fulbruge III
                                                                        Clerk
                                  No. 02-21352
                            _______________________


                             Lynnda M. Addington,

                                                      Plaintiff - Appellee,

                                    versus

                             Gerald D. Addington,

                                                    Defendant - Appellant.


             Appeal from the United States District Court
                  For the Southern District of Texas
                               02-CV-564


Before GARWOOD, JONES and STEWART, Circuit Judges.

PER CURIAM:*

           Appellant Gerald D. Addington challenges the district

court’s finding of contempt and order of sanctions for failure to

comply   with     various     bankruptcy   court   orders   relating     to    a

settlement agreement with Appellee Lynnda M. Addington, Appellant’s

former wife.       Appellant contests the bankruptcy and district

courts’ subject matter jurisdiction and claims the district court

abused its discretion in finding Appellant in contempt and awarding

sanctions.      We affirm the district court’s order.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
              The district court previously held, in a final judgment

between the same parties to the same core dispute at issue here,

that the bankruptcy court had subject matter jurisdiction to

enforce   the     parties’   settlement      agreement.    Therefore,     the

Appellant’s reassertion of the same subject matter jurisdiction

challenge amounts to a collateral attack on the district court’s

prior judgment.

              The Supreme Court has held that “[a]fter a Federal court

has decided the question of the [subject matter] jurisdiction over

the parties as a contested issue,” the court has no further basis,

absent an allegation of fraud, to revisit that decision.           Stoll v.

Gottlieb, 305 U.S. 169, 171-72 (1938); see also Republic Supply Co.

v. Shoaf, 815 F.2d 1046, 1051-53 (5th Cir. 1987) (adopting the

holding of Stoll).      The Appellant does not allege fraud.        Because

the question of subject matter jurisdiction has been finally

decided, we will not revisit the issue.

              This court reviews both contempt findings and the award

of damages for abuse of discretion.           Am. Airlines, Inc. v. Allied

Pilots Ass’n, 228 F.3d 547, 578 (5th Cir. 2000).             “The district

court’s underlying findings of fact are reviewed for clear error

and its underlying conclusions of law reviewed de novo.”            Id.   The

district court found that the Appellant failed to comply with both

the settlement agreement and a subsequent turnover order.               These

factual findings are not clearly erroneous. The district court did

not   abuse    its   discretion   in   finding   the   Appellant   in   civil

                                       -2-
contempt.    See In re Terrebonne Fuel & Lube, Inc., 108 F.3d 609,

612 (5th Cir. 1997) (a civil contempt order “coerce[s] compliance

with a court order”).

            The district court awarded the Appellee $14,568.75, which

represented her attorney’s fees for arguing the contempt motion, as

a sanction for the Appellant’s civil contempt.1                The district

court’s opinion sufficiently addressed the four factors outlined by

this court in Topalian v. Ehrman, 3 F.3d 931, 937 (5th Cir. 1993),

finding the attorney’s fees award to be the least severe sanction.

Therefore, the district court did not abuse its discretion in

sanctioning the Appellant in an amount equal to the Appellee’s

attorney’s fees incurred in arguing the contempt motion.                  The

judgment of the district court is AFFIRMED.




      1
            The Appellant argues that, by partially enforcing the settlement
agreement, the Appellee is bound by the election of remedies doctrine. It is
undisputed that the Appellee has not fully collected the amount owed her under
the agreement.   On this basis alone, though others could be advanced, the
election of remedies doctrine does not apply. See Thornton, Summers, Biechlin,
Dunham & Brown, Inc. v. Cook Paint & Varnish, 82 F.3d 114, 116 (5th Cir. 1996)
(the election of remedies doctrine bars relief when the choice between two
inconsistent remedies constitutes a “manifest injustice”).

                                     -3-